NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


In the Interest of J.W., a child.  )
___________________________________)
                                   )
S.W.,                              )
                                   )
               Appellant,          )
                                   )
v.                                 )             Case No. 2D18-1531
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD LITEM     )
PROGRAM,                           )
                                   )
               Appellees.          )
___________________________________)

Opinion filed August 15, 2018.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche
Arkin, Judge.

Angela B. Wright, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Mary Soorus,
Assistant Attorney General, Tampa,
for Appellee, Department of Children
and Families.

Thomasina Moore, Statewide Director of
Appeals, Tallahassee; Laura J. Lee,
Sanford; Nicholas A. Brown, Tampa, for
Appellee, Guardian Ad Litem
Program.
PER CURIAM.


           Affirmed.


NORTHCUTT, BADALAMENTI, and SLEET, JJ., Concur.




                                  -2-